Citation Nr: 1705678	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  07-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a lumbar spine disorder.  

4.  Entitlement to service connection for a disorder characterized by leg numbness and generalized weakness, to include as secondary to a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1962 to November 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen previously denied claims for entitlement to service connection for disorders of the cervical spine, lumbar      spine, and left knee, as well as the claim for service connection for a disorder characterized by leg numbness and generalized weakness.  The Veteran appealed.

The Board issued a decision in February 2011 that also declined to reopen the claims.  The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (Court) and in a Joint Motion for Remand, the parties requested that the Court vacate the February 2011 Board decision.  The Court granted the Joint Motion in a September 2011 Order.  

The Board remanded the claims in March 2012 in order to schedule the Veteran for a requested hearing.  The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript is of record.  In November 2012, the Board issued a decision that reopened the previously denied claims for entitlement to service connection for disorders of the cervical spine, lumbar spine, and left knee, as well as the claim for service connection for a disorder characterized by leg numbness and generalized weakness, and remanded them for further development.  

The reopened claims were remanded by the Board in July 2014 in order to schedule the Veteran for a requested videoconference hearing.  The VLJ who had conducted the July 2012 hearing had retired, so a videoconference hearing was conducted by the undersigned VLJ in March 2016.  A transcript is of record.  

The Veteran submitted additional evidence directly to the Board after certification of his appeal, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's current cervical spine disorders had their onset during active duty service, manifested within one year of the Veteran's discharge from service, or are related to active duty service.

2.  The most probative evidence is against a finding that the Veteran's current lumbar spine disorders had their onset during active duty service, manifested within one year of the Veteran's discharge from service, or are related to active duty service.

3.  The most probative evidence is against a finding that the Veteran's current left knee disorder had its onset during active duty service, manifested within one year of the Veteran's discharge from service, or is related to active duty service.

4.  The most probative evidence is against a finding that the Veteran has a disorder characterized by leg numbness and generalized weakness that had its onset during active duty service, manifested within one year of discharge from service, or is related to active duty service.

5.  Service connection for a lumbar spine disorder is being denied, so service connection for a left knee disorder or a disorder characterized by leg numbness and generalized weakness as secondary to a lumbar spine disorder is not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder have not been met.    38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a disorder characterized by leg numbness and generalized weakness have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in August 2005 and June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, to include records obtained from the Social Security Administration.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded hearings before the Board and a copy of the transcripts are of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, the Veteran was scheduled for Board hearings; corrective VCAA notice was provided as requested; and VA examinations with medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).   

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed disorders of the cervical spine (neck), lumbar spine (back), and left knee during his active service, resulting in     his current cervical spine, lumbar spine, and left knee disorders, and that he also experienced generalized weakness and leg numbness during active duty service.  

The Veteran originally filed a claim for service connection in May 2000, at which time he reported that "during training in military I was unable to march, had to fall out, placed on KP duties, etc. Had general weakness of body, legs would become numb. Have been diagnosed with multiple musculoskeletal problems. See attached statements. Never had problem prior to entering service. Have spurs and degenerative disease. Have been on SS disability because of present condition."  The Veteran also reported that he "went to medical several times during 8 months in service because I could not march, etc. Legs would become numb and I was unable to perform duties."  See VA Form 21-526.  

In a May 2000 statement, G.D.U. reported that he went through basic training and AIT with the Veteran at Fort Knox and that when their company was on a long march or doing physical exercise, he always noticed the Veteran having a hard time standing up.  He also noticed the Veteran would drop out alongside the road and sometimes in the ditch lines and would need to be helped up, not just once but many times.  He also reported the Veteran just could not stay on his feet though he tried hard and could not do a long march or a lot of physical exercise.  

In a June 2000 statement, J.V.H. reported that he was a bunkmate of the Veteran's and that the Veteran had medical problems relating to the physical rigors of basic training.  He reported that the Veteran had to drop out of lengthy marches and quite often ended up on sick call.  In a different June 2000 statement, J.V.H. reported that the Veteran dropped out of some marches because of his physical limitations.  

In a June 2000 statement, R.L. reported he had known the Veteran for over 30 years, both as a friend and co-worker (for 27 years at Eastern Chemical Company), and that the Veteran had had problems with his back and legs for most of the years they worked together.  He also reported the Veteran had had a lot of trouble with his neck and arms for 10 to 15 years and was in pain most of the time and had trouble walking and at times fell because of weakness in his legs.  

In a June 2000 statement, B.G.W. reported that he had known the Veteran for over 20 years and had worked with him for approximately 17 years.  Numerous times, he had seen the Veteran get up out of his chair and his leg would give way from under him.  Other times, he had seen him walking from one piece of equipment to another and his leg would give way.  

The Veteran testified in July 2012 that he had some trouble with his health before he entered service.  He reported that he could never run and play with kids because he did not have the strength to do it and that his body was weak.  The Veteran testified that when he went into service, it got worse and he could not keep up, could not march, and could not keep in step.  He indicated that one of the sergeants carried a steel bar and that he made it plain the bar was for the Veteran, telling him if he got out of step, he would run it between his legs and the Veteran would trip   on his face.  The Veteran testified that this happened quite often to him, as well      as others.  He also indicated that he was hit over the head with a stick on several occasions after having trouble marching.  The Veteran testified that part of the time, they put him in the front of the march and he would just keep falling back; then they would hold him up and try to make him march, after which they would get tired and shove him into a ditch.  He also described an incident after going on medical call when the company commander made him run until he could not move and then dragged him around like a dog.  The essence of the Veteran's testimony was that he felt he had been punished for his heath.  He indicated he had worked until 1996 and began receiving disability benefits from the Social Security Administration after that for body weakness.  The Veteran also indicated that he had not been treated for his generalized weakness prior to service because they could not afford a doctor.  He noted that he experienced problems with his neck, back and knee during service but was blown off when he sought medical help; that he had problems after service but got by for years; and that it was in the early 1990s when disc disease was diagnosed.  The Veteran's attorney alleged that the Veteran's degenerative problems come from the physical abuse he suffered in service.  

The Veteran testified again in March 2016.  He reported that he would go out for a march in service and after marching for a while, he would lose strength and fall out.  Sometimes they would drag him and throw him in a ditch and other times, he was forced to run until he could not and would have to be dragged.  He again testified that he had trouble with his physical health before service and that he could never run or anything and that he lived on a farm and would have to run the cows      down and at the end, he would fall on the ground.  The Veteran indicated that        his problems worsened in service and that his legs would grow numb.  He could   not say that he had an injury to his back, neck or knee during active duty service, just that the condition he already had, namely pain in his neck, knee and back, was made worse by service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with disorders affecting the cervical spine, lumbar spine, left knee, and lower extremities.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether any of these conditions are related to service.

Service treatment records show that the Veteran reported leg cramps at the time 
of a November 1961 induction examination, and also had complaints related to shortness of breath and his heart.  He denied swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; lameness; and "trick" or locked knee.  The summary noted exertional dyspnea since childhood and that the Veteran could not keep up with other children, as well as palpitations at rest or exertion for one year.  There were no findings specific to the neck, back or lower extremities at the time of entry into service.  See report of medical history and examination.  

Service treatment records make no reference to complaint of, or treatment for, problems with the Veteran's neck, back or lower extremities, to include the left knee, although the Veteran did seek treatment for other ailments.  At the time of his November 1962 discharge examination, the Veteran reported swollen or painful joints; leg cramps; and "trick" or locked knee, but denied arthritis or rheumatism; bone, joint or other deformity; and lameness.  Clinical evaluation of his neck, lower extremities and spine was normal at discharge.  See reports of medical history and examination.  

The Board notes at this juncture that although the Veteran reported leg cramps at the time of his entry into service in November 1961, there was no notation made by the evaluating physician related to this complaint.  In addition, there was no reference to an injury or disability involving either lower extremity manifesting during active duty service and no notation made by the evaluating physician related to the Veteran's complaint of leg cramps at the time of his November 1962 discharge.  Thus, the Veteran is presumed sound at entry.  See 38 C.F.R. § 3.304(b) (2016); Gilbert, 26 Vet. App. at 52.  

The post-service medical evidence of record consists of private treatment records, many of which were obtained from the Social Security Administration.  

Records from the medical department of the Veteran's former employer, Tennessee Eastman Company, are of record.  They include x-ray reports, which show that dorsal scoliosis was noted in August 1974; that the distal three-fourths of the right lower   leg showed no abnormalities in January 1981; and that the cervical spine showed  what may be slight foraminal encroachment at C5-C6 on the left from minor bony overgrowth in September 1990, otherwise, the spine was not remarkable.

A February 1977 record from Duke University Medical Center noted muscle weakness, especially involving the back, and coldness of the legs.  Neurologic survey was physiologic.  The impression related to pulmonary complaints also evaluated at that time.   

An October 1991 MRI of the cervical spine showed cervical spinal stenosis at C5-6 and C6-7 primarily due to osteophytosis.  It was also believed that there was a small left lateral disc herniation at C5-6.  See record from Holston Valley Hospital & Medical Center.  

A November 1991 private treatment record indicates that the Veteran was seen due to neck and left upper extremity pain, at which time he reported that three or four years prior, he was lifting a bundle of papers at work and felt something pop in his neck and he immediately had pain in his right arm.  He was seen by a company physician who stated that he had a pulled tendon.  He had improvement after approximately one year.  In August or September of 1991, he had progressive pain in his neck with numbness of the entire left arm.  There was no specific injury or precipitating event, though the Veteran reported that his job required frequent lifting.  The Veteran also complained of pain in the low back with occasional numbness of both lower extremities and that his legs occasionally give away on him.  Physical and neurological examination was conducted and the examiner reviewed radiographic studies of the cervical and lumbar spine.  The impression was degenerative cervical disc disease with cervical spondylosis at C5-C6 and      C6-C7 levels with possible herniated nucleus pulposus at the C5-C6 level on the left; and lumbar spondylosis.  The Veteran was advised to avoid heavy lifting.  

A July 1992 private treatment record noted the Veteran's confusing history.  He initially said that his right leg, right hip and left calf had been bothering him for about six months, but on further questioning, it was apparent that the symptoms had been present for a long period of time.  The physician noted a similar episode in 1977, when he was told his lungs were not giving his legs enough oxygen.  The impression following physical examination was bilateral calf pain of unknown etiology.  A bone scan was ordered, which is of record and showed no abnormality.  

An October 1992 record from Associated Neurologist of Kingsport indicates that the Veteran was seen for consultation due to complaint of back and bilateral lower extremity discomfort.  For the past year, he had complained of pain and a weak sensation in his lower back and pain and a weak sensation in his right greater      than left lower extremity, as well as pain in the anterior thighs and anterior shins radiating diffusely into the feet.  He denied any numbness in the legs.  Prior diagnostic procedures were reviewed.  The impression following physical examination was low back and bilateral lower extremity pain.  It was noted that neurologic examination showed no objective abnormality to suggest a neuropathy or radiculopathy but that due to the prominent complaints of pain, a lumbar MRI and EMG and nerve conduction study of the right lower extremity would be ordered.  

A November 1992 EMG and nerve conduction velocity study conducted at Holston Valley Hospital & Medical Center showed normal electromyogram of muscles tested (right tibialis anterior; right lateral and medial head; right vastus medialis; right gluteus medius; and right lumbar paraspinal L4, L5, S1 paravertebral levels) and normal conduction studies of the nerves tested (right peroneal; right tibial and right sural).  

A November 1992 MRI of the lumbar spine showed spondylosis changes that were accentuated for the Veteran's age of 53 years.  There was no disc herniation and the spinal canal was not narrowed, and there were no findings of any spinal stenosis.  See record from Holston Valley Hospital & Medical Center.  

A subsequent November 1992 private treatment record indicates that the Veteran's complaints of a sensation of weakness in his lower back and a sensation as if his legs are giving away were felt to be primarily related to arthritis.  

The Veteran was seen for initial evaluation at Sullivan Center Orthopedic, Industrial, Sports and Pediatric Rehabilitation in December 1992.  He was referred for evaluation of degenerative disc disease, spondylolysis of the cervical spine, and treatment of anterior knee pain.  The Veteran complained of neck pain with referred pain into the left upper extremity with associated tingling/numbness of the left hand.  He also complained of weakness and pain in the lower back and hips with pain being referred into the right groin and both knees.  He could relate no specific injury as to the onset of his particular problem, stating he has been experiencing these symptoms for nearly a year.  The plan was to treat the lower back and lower extremity problems, then attempt to employ treatment for the cervical spine problem.  

A January 1993 private treatment record contained an impression of lumbar spine degenerative disc disease, cervical spondylosis, and right knee anterior pain.  It     was noted that the physician had a long talk with the Veteran about his symptoms and that the physician believed they were degenerative in nature, the result of the Veteran's age and the work he had done over the years.  

An October 1993 x-ray of the cervical spine showed mild narrowing of the C5-6 intervertebral disc space with narrowing of the left C5-6 intervertebral foramina.  An October 1993 MRI of the cervical spine showed progression of spinal stenosis   at the C5-6 level with narrowing of the left intervertebral foramina; and mild left paracentral C6-7 annular bulge/herniation.  A November 1993 cervical myelogram showed cervical spondylosis most marked at C5-6; extradural defect left lateral recess C5-6 that could represent associated herniation; and mild to moderate spondylitic change at C6-7.  See records from Holston Valley Hospital & Medical Center.  

The Veteran underwent anterior cervical discectomy and fusion (ACDF) at C5-6 and C6-7 in June 1995.  See records from Blue Ridge Neuroscience Center, P.C. and Holston Valley Hospital & Medical Center.  

A May 1996 x-ray of the lumbar spine showed spondylosis and disc degeneration, but no significant impingement on the neural axis was identified.  See records from Holston Valley Hospital & Medical Center.  

The Veteran was placed on permanent medical restrictions for his multiple musculoskeletal problems in January 1997.  The restrictions had originally           been put in place in July 1996.  See records from Appalachian Rehabilitation Professionals, P.C.  

There is no competent or probative evidence of arthritis involving the cervical spine, lumbar spine, or left knee nor any neurological disease of the lower extremieties in service or within one year following the Veteran's November 1962 discharge from service.  As such, service connection is not warranted on a presumptive basis, and competent and probative evidence linking the current conditions with service is required to establish service connection.  There are several opinions on this question.  

In an August 2002 letter, Dr. J.M.B., who appears to have been the Veteran's family physician, reported that the Veteran had cervical and lumbar spondylosis with radiculopathy and generalized osteoarthritis.  Based on Dr. B's examination at that time, Dr. B. could neither include nor exclude a contribution to his current medical problem from his period of service in the armed forced when he was a younger man.  

In a December 2004 form medical record, Dr. J.M.B. provided an opinion that the currently existing medical condition, diagnosed as degenerative disease axial skeleton, was possibly related to an injury, disease or event occurring during the Veteran's military service.  Dr. B. noted that the injury, disease or event occurring during service, as described by the Veteran or found in other records provided by       the Veteran, was a history of inherited musculoskeletal weakness without a specific diagnosis producing poor physical performance.  

Both of the opinions provided by Dr. J.M.B are speculative and inconclusive in nature, and do not provide adequate rationale for the conclusion reached.  Therefore, neither is afforded any probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative).

In a September 2012 letter, chiropractor V.P. reported that the Veteran was examined that month with symptomatology in his cervical spine consisting of burning and   pins and needles with numbness in both upper extremities; symptomatology in the thoracolumbar spine consisting of aching, pins and needles, and pins and needles     in both lower extremities; and symptoms of bilateral knee burning.  In the history section, it was noted that the Veteran's military records were reviewed and that            a March 1962 record from the dispensary at Fort Knox, Kentucky, noted what appeared to be "lumbar" and something indiscernible.  The Veteran verified that     he had difficulty in marching and that his back and legs "just gave out."  According to the Veteran, his legs "just would not work," so he went to the dispensary where  he was examined for this and his other health problems, including cough and sore throat.  The chiropractor noted that this apparently went on for a while, but that this was the only entry presented in the forensic file review, from the military records provided, that was legible.  The chiropractor also noted that upon discharge in November 1962, the Veteran reported swollen or painful joints.  It was noted that  the Veteran worked for Kodak Eastman for 27 and one-half years in the print shop, from where he retired, and that his job description included some lifting.  The Veteran denied any Workers' Compensation claims or motor vehicle accidents.      He reported being treated after his military service for neck and back complaints   and the chiropractor reported that a voluminous amount of medical records were reviewed.  No specific diagnoses were provided by V.P. in the diagnosis section.       In the prognosis and conclusion section, the chiropractor reported that the Veteran "was examined according to the 38-CFR booklets utilizing goniometric assessment as prescribed to a reasonable degree of medical certainty, it is the opinion that after reviewing the file and conditions diagnosed, are at least as more than likely than not related to the claimant's military service."  

At this juncture, the Board must address chiropractor V.P.'s reference to a March 1962 service treatment that he stated appeared to reference the Veteran's lumbar spine.  Service treatment records contain two notations in the health record dated in March 1962.  The first was on what appears to be March 4, 1962, at which time   the Veteran reported to the dispensary at Fort Knox with complaint of sore throat, cough with chest pain, and sinus pain with blood discharge for approximately        one week.  Physical examination revealed cough, sore throat, weakness, infected pharynx, enlarged turbinates and clear lungs.  The impression was upper respiratory infection; sinusitis.  The Veteran was seen for follow up on March 15, 1962, at which time he reported being much improved.  There is no notation in either record related to the lumbar spine, as reported by chiropractor V.P.  It is likely that V.P. misread the handwritten word "turbinates" or "lungs clear" as "lumbar".

Given that V.P.'s opinion is based in part on the reference to the Veteran's lumbar spine in the service treatment records, which is an inaccurate factual premise, it       is not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  The probative value of V.P.'s opinion is further diminished by the fact that no rationale was provided in support of the opinion.  See Stefl, supra.  In sum, while V.P. as a chiropractor is competent to provide a medical opinion, the opinion he provided in this case is not probative for the reasons set forth above.

In a November 2013 letter, a different chiropractor, T.E.S., reported that the Veteran had come to the office the prior month with complaints of right leg and low back pain, at which time he reported that he had chronic back problems.  The Veteran reported that his problems started while he was in the military.  Following examination, which revealed L4 and L5 joint inflammation, right sciatic nerve inflammation, and some weakness in the hip muscles, and x-rays, which showed advanced osteoarthritis with bone spurs and occlusions of L3-L5 IVFs and L4 and L5 subluxations, the treatment plan was to remove pressure from the nerve roots that go down the right leg.  No opinion on etiology was provided.  

The Veteran underwent several VA Disability Benefits Questionnaire examinations (DBQs) in December 2013, which were all conducted by the same examiner.  His claims file was reviewed by the examiner.

During the December 2013 knee and lower leg conditions DBQ, the Veteran was diagnosed with bilateral knee degenerative joint disease.  He stated that the initial symptoms involving the left knee began in 1962; the injury occurred as a result of progressive onset secondary to marching and running.  Soon after the onset of the left knee symptoms, the right knee symptoms of pain began with progressive onset secondary to marching and running.  The examiner noted that the active duty injury was not documented in the service treatment records.  The Veteran reported that he was treated non-operatively and that he remained on full and unrestricted active duty.  He indicated that his symptoms never completely resolved.  After discharge, the Veteran reported that continued to experience progressive pain and loss of function  of the bilateral knee and was treated non-operatively after discharge, with multiple steroid injections in left knee.  He denied that the bilateral knee injury was related to his civilian job after discharge.  It was noted the Veteran had been out of the work force since 1996, when he was unable to perform employment as a print shop working.  

The examiner provided an opinion that there is insufficient evidence to support     the Veteran's assertion that the symptoms are quantitatively greater based on the progression of the musculoskeletal disease process.  The examiner noted there was no indication of an injury in the service treatment records; that there was no history of new injury reported by the Veteran; and that the current imaging studies reveal degenerative joint disease which is consistent with normal aging.  The examiner  also noted that the Veteran reported the presence of activity-limiting chronic   fatigue associated with physical activity throughout childhood and obviously    before induction, but that the etiology of the chronic fatigue could not be explained from orthopedic causes.  This opinion, which is supported by rationale specific         to the Veteran, to include findings on current imaging studies, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

During the December 2013 back (thoracolumbar spine) conditions DBQ, the Veteran was diagnosed with thoracic spine degenerative disc disease, degenerative joint disease, diffuse idiopathic skeletal hyperostosis (DISH), and intervertebral disc syndrome; and lumbar spine DISH, degenerative disc disease, neuroforaminal stenosis (degenerative) with nerve root compression, and intervertebral disc syndrome.  The Veteran reported thoracolumbar spine pain with radicular pain distal to the right knee.  He stated that the initial symptoms of back pain began in the lower back (lumbar sacral spine) in 1962 and associated generalized weakness with lack of endurance.  The examiner noted, however, that the Veteran reported a persistent profound history of generalized weakness and lack of endurance prior to induction.  The Veteran reported that this injury occurred as a result of progressive onset with no acute etiology, but secondary to marching and running.  He indicated that his symptoms included back pain with associated loss of control and loss of sensation in the bilateral lower extremities.  The Veteran indicated that the onset    of the chief complaint occurred while on active duty.  The examiner indicated that the active duty injury was not documented in the service treatment record.  The Veteran reported he was treated non-operatively; denied any acute change in bowel or bladder function in service; and reported remaining on full and unrestricted active duty.  He further indicated that his symptoms never completely resolved.  After discharge, the Veteran stated that he continued to experience increasing back pain, radicular right lower extremity pain and loss of function.  He was treated non-operatively after discharge with steroid injection.  He denied the injury was related to his civilian job after discharge.  The examiner noted that the Veteran had been out of the work force since 1996, when he was unable to perform employment as a print shop working.  


The examiner provided an opinion that it is less likely as not that the Veteran's complaints of back pain are connected to service, to include an injury, and that the probable etiology of the Veteran's back pain are multifactorial.  The examiner explained that the etiology of the Veteran's back complaints was best defined by the current published literature, which was cited.  The examiner explained that there was no evidence the Veteran's in-service back injury had resulted in a permanent disability and that the etiology of the Veteran's current back complaints was not from service.  The basis of the opinion was that there was no scientific evidence that the low back condition is proximally due to the Veteran's service injuries or complaints; that DISH is a non-inflammatory ankylosing spinal disease that currently has no known etiology such that there is no indisputable scientific evidence that this disease can be attributed or linked to any service injury; and that the right leg numbness was consistent with compression (impingement) of the lumbar and sacral nerve roots by constricting neuro-foraminal structures secondary degenerative arthritis.  The examiner noted that the Veteran reported the presence of activity-limiting chronic fatigue associated with physical activity throughout childhood and obviously before induction, but that the etiology of the chronic fatigue could not be explained from orthopedic causes.  This opinion, which is supported by adequate rationale, is afforded high probative value.  Id.  

During the December 2013 neck (cervical spine) conditions DBQ, the Veteran was diagnosed with status post laminectomy and fusion, severe neural foraminal stenosis, and degenerative disc disease.  The Veteran reported that the initial symptoms began between March 1962 and November 1962, as a result of injury that occurred as a result of progressive onset from wearing a defective helmet during active duty.  He reported being treated non-operatively.  The examiner noted that the active duty injury was not documented in the service treatment records; that the Veteran denied any acute change in bowel or bladder function in service; and that he remained on   full and unrestricted active duty.  The Veteran indicated that his symptoms never completely resolved.  The Veteran reported that since discharge, he had continued    to experience progressive increasing pain and loss of function of the cervical spine.  Later in 1994, he continued to experience progressive increasing pain and loss of function of the cervical spine with the development of bilateral radicular upper extremity pain (right equal to left) with associated referred occipital pain.  The Veteran denied any acute change in bowel or bladder function after discharge from service.  He was treated operatively after discharge with a cervical spine laminectomy and fusion in 1995.  He denied that the injury was related to his civilian job after discharge.  

The examiner provided an opinion that it is less likely as not that the Veteran's complaints of neck pain are service connected.  The examiner based the opinion on the fact that causality from a service injury had not been demonstrated by the records and that the laminectomy and fusion of the cervical spine occurred many years after discharge.  The examiner also noted that the Veteran reported the presence of activity-limiting chronic fatigue associated with physical activity throughout childhood and obviously before induction, but that the etiology of the chronic fatigue could not be explained from orthopedic causes.  This opinion, which is supported by adequate rationale, is afforded high probative value.  Id.  

The Board notes that its November 2012 remand instructions indicated that the examiner should reconcile the opinion provided with Dr. J.M.B.'s December 2004 opinion and chiropractor V.P.'s September 2012 opinion, stating the reasons for    any difference of opinion, which the December 2013 VA examiner did not do as    the December 2004 opinion could not be found and the September 2012 opinion was noted to not contain any conflicting medical information.  As the Board has determined that neither the December 2004 nor the September 2012 opinion should be afforded any probative value, no further action is necessary in order to find substantial compliance with the Board's November 2012 remand directives.  See D'Aries, 22 Vet. App. at 105.  

The preponderance of the competent and probative evidence of record does not support any of the claims for service connection on a direct basis.  The Board acknowledges the Veteran's assertions that his cervical spine, lumbar spine, and lower extremity/left knee disabilities began in service and his assertions, made most recently during the December 2013 VA examinations, that the problems he had during service involving his cervical spine, lumbar spine, and lower extremities never completely resolved, such that he appears to be reporting continuous problems since service.  The Board does not find these assertions to be persuasive.  In this regard, service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the Veteran's cervical spine, lumbar spine, left knee or lower extremities.  Although the Board acknowledges that the Veteran reported swollen or painful joints; leg cramps; and "trick" or locked knee at the    time of his November 1962 discharge from service, the many post-service private treatment records, which include medical records from his former employer generated in the 1970s, do not reveal that the Veteran ever reported that he had problems in service or that he had had continuous symptoms since service. More specifically, a record from Duke University Medical Center dated in 1977 referenced muscle weakness, especially involving the back, and coldness of the legs, without reference to problems in service or continuously since service.  In November 1991, the Veteran reported neck pain that had begun three to four years prior when he was lifting something at work and felt something in his neck pop; in October 1992, it was noted that the Veteran had had pain and a weak sensation in his lower back and pain and a weak sensation in his right greater than left lower extremity for the past year; and in December 1992, the Veteran complained of     neck pain and weakness and pain in the lower back with pain being referred into both knees, at which time he could relate no specific injury as to the onset of his particular problem, stating he has been experiencing these symptoms for nearly        a year.  The Board attaches greater probative weight to the assertions made by       the Veteran in the years closer to service than in conjunction with his claim for benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack  of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Curry v. Brown, 7 Vet. App. 59,   68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

While the Veteran believes that his current cervical spine, lumbar spine and lower extremity, to include left knee, disorders are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cervical spine, lumbar spine, knee and lower extremity disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent  to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service  is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current cervical spine, lumbar spine, left knee and lower extremity disorders is not competent medical evidence.  The Board finds the opinions of the December 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.  The Board also notes that a January 1993 private treatment record, which contained an impression of lumbar spine degenerative disc disease and cervical spondylosis, determined that the diagnosed conditions were manifested by symptoms degenerative in nature and the result of the Veteran's age and the work he had done over the years.  

As the most probative evidence is against a link between service and the current cervical spine, lumbar spine, left knee and lower extremity disorders, service connection is not warranted and the claims must be denied.  38 C.F.R. § 3.303. As service connection for a lumbar spine disorder is being denied, service connection for a left knee disorder and a disorder characterized by leg numbness and generalized weakness as secondary to a lumbar spine disorder must also be denied.  38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a disorder characterized by leg numbness and generalized weakness is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


